Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the amendment filed 7/21/2021.
Claims 1, 3, 5-12, 15-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record failed to teach the interconnectedness of limitations of the independent claims. Specifically, the prior art failed to disclose “receiving, by a computing device, data streams at different times over a communications network from a plurality of data sources; parsing, by the computing device, the data streams in real time by mapping the data streams to one or more predefined properties and extracting the data streams based on their mapped properties to form data feeds, each data feed corresponding to a unique data source in the plurality of data sources; receiving from the user, by the computing device, via the graphical user interface an execution plan comprising a list of one or more a plurality of actions to be performed on the data feeds, wherein the plurality of actions are in a human-readable format; sequentially executing, by the computing device, each of the plurality of actions in the execution plan on the . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD CORTES/Primary Examiner, Art Unit 2144